DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 01/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because Fig. 2 is difficult to see any significant different among the three figures, and Fig. 3 the writing font is so small that would be difficult to be understood once the application is reproduced to print.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Objections
Claims 1 is objected to because of the following informalities:  The limitations “PV”  and “m/d” should be spelled out.  Appropriate correction is required.

 		Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


heavy oil" in claim 1is a relative term which renders the claim indefinite.  The term "heavy oil" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims, 1, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the flow rate in m/d or meters/day? Flow rate is unit of volume /time, how can a flow rate be in length/time?  

Claim 5 recites the limitation "the injection rate of the slug" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the water injection rate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the injected water" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not limit the range of the supported catalyst fluid but it is the same and broadens it.].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0073337 A1) (“Park” herein), and further in view of Thankur et al. (US 2010/0300682 A1) (“Thankur” herein).

Claim 1
Park discloses, as best understood based on the indefiniteness above, a supported catalyst-assisted microwave method for exploiting a heavy oil reservoir, comprising:
injecting a slug of a supported catalyst fluid into 
the heavy oil reservoir at a formation temperature
the supported catalyst fluid consists of 0.05-0.1% by weight of a supported catalyst, and water; and
	the supported catalyst is magnetic graphene oxide nanoparticle;
	(2)    placing a microwave generator in the heavy oil reservoir to perform volumetric heating on an oil layer containing the supported catalyst fluid; and
	(3)    turning off the microwave generator and injecting water into the heavy oil reservoir for subsequent displacement. 
[0031-0033; 0059-0061; 0063-0065; 0068; 0073; 0092; 0096]
Park however does not explicitly discloses a the heavy oil reservoir at 0.05 ~0.1 PV wherein the heavy oil reservoir has a single layer thickness of larger than or equal to 5 m, a net-gross thickness ratio of more than 0.5, a buried depth of 1000-3000 m, a reservoir porosity of 20-30%, a permeability of more than 1 µD and a reservoir pore throat diameter of larger than 1 µm; and a reservoir pore throat diameter of larger than 1 µm; an oil saturation of more than or equal to 40%, and a content of heavy components in heavy oil of 10-40%.
	Thankur teaches the above limitation.  (See paragraph 0096 & Table 2→ Thankur teaches this limitation in that FIG. 2 shows a screen shot of an example input window 201 for EOR screening input module 101 of the EOR screening tool. EOR screening input window 201 provides an EOR screening input field 203 into which values for each input parameter may be entered. EOR screening input window 201 also indicates the type of data which may be required for the screening process, as well as other types of information which may be utilized. Examples of the type of data which may be input into the EOR screening tool include, but are not limited to, the type of recovery process currently in use in the reservoir system, the depth of the well, the oil gravity, the oil viscosity, the net thickness of the rock type, the current reservoir pressure, the minimum oil content, the mobile oil saturation at the start of the application of the recovery process, the oil saturation in water swept zones (i.e., the quantity of oil contained in the rock after the waterflooding process), the remaining oil saturation at the start of the application of the recovery process, the permeability and porosity of the rock, the temperature of the system, the transmissibility of the rock, and the water In re Aller, 105 USPQ 233.recovery (EOR) processes (or projects), or a waterflood process (or project), referred to herein as recovery processes, in providing enhanced recovery of oil from a reservoir system, using an EOR screening tool. [0095]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wheeler with the above limitation, as taught by Thankur, in order to evaluate the likelihood of success of one or more enhanced oil recovery (EOR) processes
	Park discloses the claimed invention except for the slug injection rate of less and a water injection rate is 3 m/d or less.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the slug injection rate of less and a water injection rate is 3 m/d or less, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
.
Claim 2
Park discloses the method of claim 1, wherein the magnetic graphene oxide nanoparticle is composed of graphene oxide and Fe3O4 nanoparticle loaded thereon. [0065]

Claim 5
Park discloses the method of claim 1, wherein in step (1), the injection rate of the slug of the supported catalyst fluid is 2 ~3 m/d. (Same as Claim 1)

Claim 6
Park discloses the method of claim 1, wherein in step (3), the water injection rate is 2 m/d~3 m/d. (Same as Claim 1)

Claim 9
Park discloses the method of claim 1, wherein in step (2), the microwave generator has a microwave frequency of 2450 MHz and a power of 700 W. [0075]

Claim 10
Park discloses the method of claim 1, wherein in step (2), the volumetric heating is performed for 5~30 min. [0077]

 	Claims 1, 2, 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2012/0234536 A1) (“Wheeler” herein), and further in view of Thankur et al. (US 2010/0300682 A1) (“Thankur” herein).

Claim 1
Wheeler discloses a supported catalyst-assisted microwave method for exploiting a heavy oil reservoir, comprising:
	(1)    injecting a slug of a supported catalyst fluid into a heavy oil reservoir;
	wherein the heavy oil reservoir has a buried depth of 1000-3000 m ;
	the heavy oil reservoir at a formation temperature has a degassed oil viscosity of less than or equal to 20,000 mPa s, 
	the supported catalyst fluid consists of 0.05-0.1% by weight of a supported catalyst, and water; and
	the supported catalyst is magnetic graphene oxide nanoparticle;
	(2)    placing a microwave generator in the heavy oil reservoir to perform volumetric heating on an oil layer containing the supported catalyst fluid; and
	(3)    turning off the microwave generator and injecting water into the heavy oil reservoir for subsequent displacement.   [0005-007; 0039; 0051-0058, Claim 20]
 	Wheeler however does not explicitly discloses a the heavy oil reservoir at 0.05 ~0.1 PV, single layer thickness of larger than or equal to 5 m, a net-gross thickness ratio of more than 0.5, , reservoir porosity of 20-30%, a permeability of more than 1 mD and a reservoir pore throat diameter of larger than 1 µm; an oil saturation of more than or equal to 40%, and a content of heavy components in heavy oil of 10-40%.
	Thankur teaches the above limitation.  (See paragraph 0096 & Table 2→ Thankur teaches this limitation in that FIG. 2 shows a screen shot of an example input window 201 for EOR screening input module 101 of the EOR screening tool. EOR screening input window 201 provides an EOR screening input field 203 into which values for each input parameter may be entered. EOR screening input window 201 also indicates the type of data which may be required for the screening process, as well as other types of information which may be utilized. Examples of the type of data which may be input into the EOR screening tool include, but are not limited to, the type of 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wheeler with the above limitation, as taught by Thankur, in order to evaluate the likelihood of success of one or more enhanced oil recovery (EOR) processes
	Wheeler discloses the claimed invention except for the slug injection rate of less and a water injection rate is 3 m/d or less.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have the slug injection rate of less and a water injection rate is 3 m/d or less, since it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	
Claim 2
Wheeler discloses the method of claim 1, wherein the magnetic graphene oxide nanoparticle is composed of graphene oxide and Fe3O4 nanoparticle loaded thereon. (Claim 20)

Claim 5
Wheeler teaches the method of claim 1, wherein in step (1), the injection rate of the slug of the supported catalyst fluid is 2 ~3 m/d. (Same as Claim 1)

Claim 6
Wheeler teaches method of claim 1, wherein in step (3), the water injection rate is 2 m/d~3 m/d. (Same as Claim 1)

Claim 10
Wheeler discloses the discloses the method of claim 1, wherein in step (2), the volumetric heating is performed for 5~30 min. [0031]

 Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as applied to claim 1, and further in view of Sadana et al. (US 2016/0024374) (“Sadana” herein)

Claim 3
Park discloses the method of claim 2. Park however does not explicitly disclose, wherein the Fe3O4 nanoparticle loaded on the magnetic graphene oxide nanoparticle is 20-40% by weight of the magnetic graphene oxide nanoparticle. 
Sadana teaches this limitation above. (See paragraphs →0021-0022 Sadana teaches this limitation in that the ferrofluids used herein are liquids which become strongly magnetized in the presence of a magnetic field. They are colloidal liquids made of nanoscale superparamagnetic, ferromagnetic and/or ferrimagnetic particles suspended in a carrier fluid, typically an organic solvent or water. Each nanoparticle is coated with a surfactant to inhibit the nanoparticles from clumping or agglomerating together. The nanoparticles may also be covalently functionalized to provide good quality of colloidal suspension. In one non-limiting embodiment, the ferrofluid comprises nanoparticles selected from the group consisting of iron (II) oxide (Fe.sub.2O.sub.3), iron (II, III) oxide (Fe.sub.3O.sub.4) and combinations thereof, and the nanoparticles have an average particle size between about 5 nm independently to about 100 nm; alternatively between about 10 independently to about 20 nm.  Generally, the ferrofluids, or other magnetic materials, are adsorbed onto the graphene particles simply by contacting the two materials, where the ferrofluids are attracted by the functional groups on the graphene particles. Alternatively, it may be that the magnetic nanoparticles, rather than the ferrofluids, are attracted by graphene, in a non-limiting explanation. Additionally, the magnetic nanoparticles may be covalently linked or bonded to the graphene particles by molecular chains. Such a structure would be a different embodiment from the core-shell particle structure. The loading of the magnetic material, e.g. ferrofluid, absorbed on the graphene particles ranges from about 1 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park, with the above limitation, as taught by Sadana, in order to combine magnetic materials with a graphene-like component to give thermal particles which are suspended in a carrier fluid to fluid to form a heat transfer fluid, whereby the thermal particles are heated, such as by induction heating, and the carrier fluid is transported to a subterranean formation location for dissipation of the heat in a useful manner.

Claim 4
Park discloses the method of claim 2.  Park however does not explicitly disclose, wherein the graphene oxide has a particle size of 100 nm, and the Fe3O4 nanoparticle has a particle size of 20-100 nm. (Same as claim 3)

Claim 7
Park discloses the method of claim 1.  Park however is silent regarding, wherein a volume ratio of the injected water to the supported catalyst fluid is 5:1 or more.
	Sadana teaches the above limitation. (See paragraph 0029 → Sadana teaches this limitation in that The amount or loading of the graphene particles in the heat transfer fluid may ranges from about 0.5 independently to about 5 wt %, the balance being carrier fluid (e.g. water and/or brine). Alternative, the loading of the graphene particles in the heat transfer fluid may range from about 2 independently to about 5 wt %) for the purpose of having a combination of the energy absorbing ferromagnetic material ( iron/iron oxide core) and energy dispersant ( graphene) as one entity so that the material may absorb heat from a heat source or be inductively heated and then distribute heat/energy more efficiently in a reservoir. [0037]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Park, with the above limitation, as taught by Sadana, in order to have one entity so that the material may absorb heat from a heat source or be inductively heated and then distribute heat/energy more efficiently in a reservoir. [0037]

Claim 8
Park teaches the method of claim 7, wherein the volume ratio of the injected water to the supported catalyst fluid is 5~10 :1. (Same as claim 7)

Claims 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park and further in view of Sadana et al. (US 2016/0024374) (“Sadana” herein)

Claim 3
Wheeler discloses the method of claim 2. Wheeler however does not explicitly disclose, wherein the Fe3O4 nanoparticle loaded on the magnetic graphene oxide nanoparticle is 20-40% by weight of the magnetic graphene oxide nanoparticle.
	Sadana teaches this limitation above. (See paragraphs →0021-0022 Sadana teaches this limitation in that the ferrofluids used herein are liquids which become strongly magnetized in the presence of a magnetic field. They are colloidal liquids made of nanoscale superparamagnetic, ferromagnetic and/or ferrimagnetic particles suspended in a carrier fluid, typically an organic solvent or water. Each nanoparticle is coated with a surfactant to inhibit the nanoparticles from clumping or agglomerating together. The nanoparticles may also be covalently functionalized to provide good quality of colloidal suspension. In one non-limiting embodiment, the ferrofluid comprises nanoparticles selected from the group consisting of iron (II) oxide (Fe.sub.2O.sub.3), iron (II, III) oxide (Fe.sub.3O.sub.4) and combinations thereof, and the nanoparticles have an average particle size between about 5 nm independently to about 100 nm; alternatively between about 10 independently to about 20 nm.  Generally, the ferrofluids, or other magnetic materials, are adsorbed onto the graphene particles simply by contacting the two materials, where the ferrofluids are attracted by the functional groups on the graphene particles. Alternatively, it may be that the magnetic nanoparticles, rather than the ferrofluids, are attracted by graphene, in a non-limiting explanation. Additionally, the magnetic nanoparticles may be covalently linked or bonded to the graphene particles by molecular chains. Such a structure would be a different embodiment from the core-shell particle structure. The loading of the magnetic material, e.g. ferrofluid, absorbed on the graphene particles ranges from about 1 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wheeler, with the above limitation, as taught by Sadana, in order to combine magnetic materials with a graphene-like component to give thermal particles which are suspended in a carrier fluid to fluid to form a heat transfer fluid, whereby the thermal particles are heated, such as by induction heating, and the carrier fluid is transported to a subterranean formation location for dissipation of the heat in a useful manner.

Claim 4
Wheeler discloses the method of claim 2.  Wheeler however does not explicitly disclose, wherein the graphene oxide has a particle size of 100 nm, and the Fe3O4 nanoparticle has a particle size of 20-100 nm. (Same as claim 3)

Claim 7
Wheeler discloses the method of claim 1.  Park however is silent regarding, wherein a volume ratio of the injected water to the supported catalyst fluid is 5:1 or more.
	Sadana teaches the above limitation. (See paragraph 0029 → Sadana teaches this limitation in that The amount or loading of the graphene particles in the heat transfer fluid may ranges from about 0.5 independently to about 5 wt %, the balance being carrier fluid (e.g. water and/or brine). Alternative, the loading of the graphene particles in the heat transfer fluid may range from about 2 independently to about 5 wt %) for the purpose of having a combination of the energy absorbing ferromagnetic material (iron/iron oxide core) and energy dispersant (graphene) as one entity so that the material may absorb heat from a heat source or be inductively heated and then distribute heat/energy more efficiently in a reservoir. [0037]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Wheeler, with the above limitation, as taught by Sadana, in order to have one entity so that the material may absorb heat from a heat source or be inductively heated and then distribute heat/energy more efficiently in a reservoir. [0037]

Claim 8
Wheeler teaches the method of claim 7, wherein the volume ratio of the injected water to the supported catalyst fluid is 5~10 :1. (Same as claim 7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Langdon PROCESS FOR DISPERSING NANOCATALYSTS INTO PETROLEUM-BEARING FORMATIONS teaches . 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/24/2021